EXHIBIT 10.1

 

MONSTER WORLDWIDE, INC.


622 THIRD AVENUE

NEW YORK, NY 10017

 

September 28, 2005

 

Mr. Paul Camara

 

Dear Paul:

 

This will confirm our understanding and agreement with respect to your
employment as Executive Vice President of Monster Worldwide, Inc. (the
“Company”), effective as of September 28, 2005. You and the Company hereby agree
as follows:

 

1.             The Company agrees to employ you and you agree to be employed by
the Company as Executive Vice President, with such duties and responsibilities
with respect to the Company and its affiliates as Andrew J. McKelvey (“AJM”)
shall reasonably direct.  You agree to devote your best efforts, energies,
abilities, time, skill and attention to your duties.  You agree to perform the
duties and responsibilities assigned to you to the best of your ability, in a
diligent, trustworthy, businesslike and efficient manner for the purpose of
advancing the business of the Company and its affiliates and to adhere to any
and all of the employment policies of the Company.

 

2.             The term of your employment under this agreement is for a period
commencing on the date hereof and ending on December 31, 2007, provided,
however, that your employment with the Company under this agreement is subject
to earlier termination at any time as provided in Section 4 below.

 

3.             In consideration for your services and other agreements
hereunder, during your employment under this agreement the Company shall (a) pay
you a base salary of $500,000 per year (prorated for periods of less than one
year) in regular installments in accordance with the Company’s payroll practice
for salaried employees, (b) provide you with medical, dental and disability
coverage, if any, and 401(k) Plan, life insurance and other benefit plan
eligibility, if any, comparable to that regularly provided to other senior
management in accordance with the Company’s policies, (c) provide you with 4
weeks vacation per year in accordance with the Company’s policies (prorated for
periods of less than one year), and (d) for calendar 2005 only, provide you with
a performance bonus in accordance with and subject to each and every term and
condition set by the Compensation Committee (the “Compensation Committee”) of
the Board on March 29, 2005, including but not limited to any bonuses being
subject to the Company’s attainment of certain specified EPS Goals (as defined
by the Compensation Committee).  It its understood and agreed that the terms and
conditions of bonuses, if any, for any period after calendar 2005 shall be
subject to the sole and absolute discretion of AJM and the Compensation
Committee.

 

4.             (a)           You may terminate your employment under this
agreement at any time upon 60 days’ prior written notice.  The Company may, by
written notice from AJM, or in the event he is no longer with the Company, by
written notice authorized by the Board of Directors, terminate your employment
under this agreement at any time upon written notice. Your employment under this
agreement shall also terminate automatically in the event you should die or, in
the reasonable determination of the Company, become unable to perform by reason
of physical or mental incompetency your obligations hereunder for a period of
120 days in any 365-day period.  In the event of your death during the term of
your employment under this agreement, your estate or your designated
beneficiaries shall be entitled to receive your then applicable base salary
hereunder for the period, if any, between the date of death and December 31,
2007, payable in regular installments in accordance with the Company’s
applicable payroll practice for salaried employees, and, to the extent
theretofore unpaid, the bonus for calendar 2005 contemplated by
Section 3(d) above, payable as and when it would have been paid had you remained
employed by the Company.

 

--------------------------------------------------------------------------------


 

(b)           It is understood and agreed that in the event that your employment
under this agreement is terminated (x) by the Company in accordance with the
second sentence of Section 4(a) other than for Cause (as defined below), or (y)
by you in accordance with the last sentence of this Section 4(b), then subject
to (i) your execution and delivery of the Company’s then current form of
separation agreement and general release applicable to similarly situated
employees and (ii) the expiration of any rescission period provided thereby
(without the rescission having been exercised), as your sole and exclusive
remedy, you shall be entitled to (a) receive as severance your then applicable
base salary hereunder for the period, if any, between the effective date of
termination and December 31, 2007, payable in regular installments in accordance
with the Company’s applicable payroll practice for salaried employees,
(b) through the date which is twenty one (21) months after the last day of your
employment, have the Company make available to you (and/or pay COBRA premiums
on) medical and dental benefits on the same terms and conditions (including
without limitation premium contribution terms) as would have been made available
to you had you remained employed by the Company during such period, and
(c) after the expiration of this twenty one month period and for so long as you
shall live, have the Company provide you with (or reimburse you for the premiums
on) medical and dental benefits substantially similar (including without
limitation substantially similar premium contribution terms) to those that would
have been available to you had you remained employed by the Company during such
period, it being understood however that from and after the date you became
eligible for Medicare coverage the medical and dental benefits called for by
this clause (c) shall be supplemental benefits.  In the event that prior to
December 31, 2007, you terminate your employment under this agreement effective
as of a date which is within a period of twelve months following a Change in
Control (as defined below), such event shall, for purposes of post employment
compensation under this agreement only, be deemed to be a termination by the
Company without “Cause.”

 

(c)           In the event your employment under this agreement has not been
terminated by you or the Company prior to December 31, 2007, it is understood
and agreed that in the event that your employment under this agreement is not
renewed or otherwise extended by the Company in writing in its sole and absolute
discretion to a date after December 31, 2007 (a “Nonrenewal”), then subject to
(i) your execution and delivery of the Company’s then current form of separation
agreement and general release applicable to similarly situated employees and
(ii) the expiration of any rescission period provided thereby (without the
rescission having been exercised), as your sole and exclusive remedy,
(a) through the date which is twenty one (21) months after the last day of your
employment, the Company shall make available to you (and/or pay COBRA premiums
on) medical and dental benefits on the same terms and conditions (including
without limitation premium contribution terms) as would have been made available
to you had you remained employed by the Company during such period, and
(b) after the expiration of this twenty one month period and for so long as you
shall live, to provide you with (or reimburse you for the premiums on) medical
and dental benefits substantially similar (including without limitation
substantially similar premium contribution terms) to those that would have been
available to you had you remained employed by the Company during such period, it
being understood however that from and after the date you became eligible for
Medicare coverage the medical and dental benefits called for by this clause
(b) shall be supplemental benefits.

 

(d)           Except as expressly provided in the preceding Sections 4(b) or
4(c), in the event of the termination of your employment for any reason, the
Company shall have no further obligations to you hereunder or with respect to
your employment from the effective date of termination.  “Cause” shall mean the
occurrence of any one or more of the following events:  (i) your willful failure
or gross negligence in performance of your duties or compliance with the
reasonable directions of the AJM that remains unremedied for a period of twenty
(20) days after AJM has given written notice specifying in reasonable detail
your failure to perform such duties or comply with such directions; (ii) your
failure to comply with a material employment policy of the Company that remains
unremedied for a period of twenty (20) days after AJM has given written notice
to you specifying in reasonable detail your failure to comply; or (iii) your
commission of (a) a felony, (b) criminal dishonesty, (c) any crime involving
moral turpitude or (d) fraud.

 

5.             You acknowledge that you have not relied on any representation
not set forth in this agreement.  You represent that you are free to enter into
this employment arrangement and that you are not bound by any restrictive
covenants or similar provisions restricting the performance of your duties
hereunder.

 

2

--------------------------------------------------------------------------------


 

6.             In the event of (x) the termination of your employment prior to
December 31, 2007 by the Company for reasons other than Cause or (y) a
Nonrenewal, any unvested and unexercisable options covered by the option
agreements between you and the Company dated December 9, 1998, , August 5,
1999,  September 10, 2001, September 11, 2002, February 9, 2004 and December 28,
2004, in each case as such option agreements may have been amended or modified
by Amendment No. 1 to Stock Option Agreements (the “Amendment”) dated
September 11, 2002 or by modifications by the Compensation Committee (the
“Modifications”), including but not limited to the Modification approved by the
Compensation Committee on May 4, 2005, (collectively, the “Specified Option
Agreements”), as well as any other options which may granted to you by the
Company from time to time in its sole and absolute discretion pursuant to
written option agreements, shall automatically and immediately become (i) fully
vested and exercisable and (ii) remain exercisable for the balance of the ten
year term provided by the applicable stock option agreement, subject to the
other terms of such option agreement not inconsistent with this sentence.

 

In the event of any Change in Control (as defined in the option agreement
between you and the Company dated September 11, 2002):

 

(a)                                  options to purchase Common Stock of the
Company that have been or may be granted to you from time to time by the Company
in its sole and absolute discretion pursuant to written stock option agreements
between you and the Company (including but not limited to the options covered by
the Specified Option Agreements), and

 

(b)                                 shares of restricted stock that have been or
may be granted to you from time to time by the Company in its sole and absolute
discretion pursuant to written stock bonus agreements between you and the
Company,

 

in each case which have not theretofore vested or become exercisable, shall
automatically and immediately become fully vested and exercisable (in the case
of options, for the balance of the ten year term provided by the applicable
stock option agreement), subject to the other terms of the applicable agreements
not inconsistent with this sentence.

 

7. (a)       Anything in this agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of you (whether paid or payable or distributed or
distributable pursuant to the terms of this agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Company Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by you with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then you shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by you of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Company Payments.

 

(b)           For purposes of determining whether any of the Company Payments
and Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Code Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Company’s independent certified public accountants appointed prior to any change
in ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected
by such accountants (the “Accountants”) such Total Payments (in whole or in
part) either do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or are otherwise
not subject to the Excise Tax, and (ii) the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Accountants in

 

3

--------------------------------------------------------------------------------


 

accordance with the principles of Section 280G of the Code.

 

(c)           For purposes of determining the amount of the Gross-Up Payment,
you shall be deemed to pay U.S. federal income taxes at the highest marginal
rate of U.S. federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of your residence for the calendar
year in which the Company Payment is to be made, net of the maximum reduction in
U.S. federal income taxes which could be obtained from deduction of such state
and local taxes if paid in such year.  In the event that the Excise Tax is later
determined by the Accountant or the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.

 

(d)           The Gross-Up Payment or portion thereof provided for in
subsection (c) above shall be paid not later than the thirtieth day following an
event occurring which subjects you to the Excise Tax; provided, however, that if
the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to you on such day an
estimate, as determined in good faith by the Accountant, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), subject to
further payments pursuant to subsection (c) hereof, as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
day after the occurrence of the event subjecting you to the Excise Tax.

 

(e)           If any controversy arises between you and the Internal Revenue
Service or any state or local taxing authority (a “Taxing Authority”) with
respect to the treatment on any return of the Gross-Up Payment, or of any
Company Payment, or with respect to any return which a Taxing Authority asserts
should show an Excise Tax, including, without limitation, any audit, protest to
an appeals authority of a Taxing Authority or litigation (“Controversy”),
(i) the Company shall have the right to participate with you in the handling of
such Controversy, (ii) the Company shall have the right, solely with respect to
a Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and (iii) you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. If the Company so elects, you shall be represented in any Controversy
by attorneys, accountants, and other advisors selected by the Company, and the
Company shall pay the fees, costs and expenses of such attorneys, accountants,
or advisors, and any tax liability you may incur as a result of such payment.
You shall promptly notify the Company of any communication with a Taxing
Authority, and you shall promptly furnish to the Company copies of any written
correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. You shall cooperate fully with the Company in the handling of
any Controversy by furnishing the Company any information or documentation
relating to or bearing upon the Controversy; provided, however, that you shall
not be obligated to furnish to the Company copies of any portion of your tax
returns which do not bear upon, and are not affected by, the Controversy.

 

(f) You shall pay over to the Company, with ten (10) days after receipt thereof,
any refund you receive from any Taxing Authority of all or any portion of the
Gross-Up Payment or Excise Tax, together with any interest you receive from such
Taxing Authority on such refund. For purposes of this Section 7, a reduction in
your tax liability attributable to the previous payment of the Gross-Up Payment
or the Excise Tax shall be deemed to be a refund. If you would have received a
refund of all or any portion of the Gross-Up Payment or the Excise Tax, except
that a Taxing Authority offset the amount of such refund against other tax
liabilities, interest, or penalties, you shall pay the amount of such offset
over to the Company, together with the amount of interest you would have
received from the Taxing Authority if such offset had been an actual refund,
within ten (10) days after receipt of notice from the Taxing Authority of such
offset.

 

8.             As a material inducement to the Company to enter into this
Agreement, you hereby expressly agree to be bound by the following covenants,
terms and conditions.

 

4

--------------------------------------------------------------------------------


 

(a)           You acknowledge that you have extensive knowledge of the Business
(as defined below) and have had and will continue to have access to the
proprietary and confidential information used by the Company and its affiliates
in the Business and that if you were to compete with the Company or its
affiliates in the Business, great harm would come to the Company and its
affiliates. Accordingly, you covenant and agree that, through the date that is
five years after the last day of your employment with the Company (the
“Specified Period”), except on behalf of the Company and its affiliates in
accordance with your obligations under this agreement, you will not, directly or
indirectly, as employee, agent, consultant, stockholder, director, partner or in
any other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
that directly or indirectly engages or proposes to engage in the Business
anywhere in or into the any of countries in which the Company or affiliates do
business. Notwithstanding the foregoing, nothing contained in this
Section 8(a) shall prohibit you from owning not more than an aggregate of one
percent (1%) of any class of stock of any company involved in the Business that
is listed on a national securities exchange or traded in the over-the-counter
market. As used herein, the term “Business” means (i) the recruitment
advertising business, including without limitation the placement of help wanted
advertisements in newspapers and on Internet job boards and the provision of
advertising, marketing, communications and related services for human resource,
recruiting or retention purposes, (ii) the Internet job board business,
including without limitation the provision of an online medium for (1) the
posting of job openings by organizations seeking employees and the viewing of
such openings by individuals, and/or (2) the posting of resumes by individuals
seeking positions with employers or other organizations and the viewing of such
resumes by potential employers and staffing and other organizations, and
(iii) any other business in which the Company or any of its affiliates is or may
be involved from time to time.

 

(b)           Without limiting the provisions of Section 8(a) hereof, during the
Specified Period, except on behalf of the Company and its affiliates in
accordance with your obligations under this agreement, you agree not to,
directly or indirectly, solicit or perform Business related services for, or
interfere with or endeavor to entice away from the Company or any of its
affiliates, any client to whom the Company or any of its affiliates provided
services at any time during the then preceding twelve months, or any prospective
client to whom the Company or any of its affiliates had made a formal
presentation at any time during the then preceding twelve months, and, during
the Specified Period, except on behalf of the Company and its affiliates in
accordance with your obligations under this agreement, you agree not to,
directly or indirectly, hire, attempt to hire, solicit for employment or
encourage the departure of any employee of the Company or any of its affiliates
of any individual who was employed by the Company or any of its affiliates at
any time during the then preceding twelve months.

 

(c)           During the course of your relationship with the Company and its
affiliates, you have had and will continue to have access to trade secret,
proprietary and confidential information relating to the Company and its
affiliates and their respective clients, including but not limited to, marketing
data, financial information, client lists (including without limitation, Rolodex
type or computer based compilations maintained by the Company or its affiliates
or you), and details of programs and methods, pricing policies, strategies,
profit margins and software, in each case of the Company, its affiliates and/or
their respective clients. From and after the date of this agreement, you agree
to keep secret and retain in strictest confidence all of such trade secret,
proprietary and confidential information, and will not disclose, disseminate or
use such information for your own advantage or for the advantage of any other
person or entity.  In the event disclosure of any such trade secret, proprietary
and confidential information is required or purportedly required by law, you
will provide the Company with prompt notice of any such requirement so that the
Company may seek an appropriate protective order.

 

(d)           You acknowledge that in the event you violate any provisions of
this Section 8, in addition to its other rights and remedies, the Company shall
be entitled to injunctive relief without the necessity of proving actual
damages. You further acknowledge that if any provision of this Section 8 is held
to be unenforceable, the court making such holding shall have the power to
modify such provision and in its modified form such provision shall be enforced.

 

5

--------------------------------------------------------------------------------


 

(e)           You acknowledge and agree that the provisions of this Section 8
are in addition to, and not in lieu of, any non-solicitation, confidentiality,
non-competition, nonraid and/or similar obligations which you have with respect
to the Company and/or its affiliates, whether by agreement, fiduciary obligation
or otherwise, and you acknowledge and affirm that you will strictly abide by the
provisions of all such obligations, including but not limited to those set forth
in the Specified Option Agreements.

 

9.             All notices, demands or other communications to be given or
delivered under or by reason of this agreement shall be in writing and shall be
deemed to have been properly served if delivered personally, by courier, or by
certified or registered mail, return receipt requested and first class postage
prepaid, in case of notice to the Company, to the attention of AJM at the
address set forth on the first page of this agreement (with a copy to Myron
Olesnyckyj, Monster Worldwide, Inc., 622 Third Avenue, 39th Floor, New York, NY
10017) and in the case of notices to you to your office or residence address, or
such other addresses as the recipient party has specified by prior written
notice to the sending party.  All such notices and communications shall be
deemed received upon the actual delivery thereof in accordance with the
foregoing.

 

10.           You may not assign or delegate this agreement or any of your
rights or obligations hereunder without the prior written consent of the
Company.  All references in this agreement to practices or policies of the
Company are references to such practices or policies as may be in effect from
time to time.

 

11.           This agreement (i) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any previous
arrangements you on the one hand and the Company and/or any of the Company’s
affiliates on the other hand, including but not limited to the letter agreement
between you and the Company dated April 28, 2003, as amended by the agreement
dated as of September 8, 2005 (but does not supercede the terms of the Specified
Option Agreements, as they may be modified pursuant to Section 6 above), nor the
terms of the Amendment, nor the terms of the option agreements between you and
the Company dated January 6, 1997 and December 12, 1997), nor the terms of the
Modifications, (ii) may be signed in counterparts, (iii) shall be governed by
the laws of the state of New York (other than the conflicts of laws provisions
thereof) and (iv) may not be amended, terminated, extended or waived orally.
This agreement shall be binding on and inure to the benefit of the parties’
successors, heirs, estates and beneficiaries. All of rights and obligations
shall survive your death and shall be binding on and inure to the benefit of
your estate or your designated beneficiaries.

 

Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

 

Very truly yours,

 

MONSTER WORLDWIDE, INC.

 

 

By:

  /s/ Andrew J. McKelvey

 

 

Name:  Andrew J. McKelvey

 

Title: Chief Executive Officer

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/  Paul Camara

 

 

Paul Camara

 

 

6

--------------------------------------------------------------------------------